Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We have issued our report dated March10, 2016, with respect to the consolidated financial statements included in the Annual Report of Image Sensing Systems, Inc. on Form 10-K for the year ended December31, 2016. We hereby consent to the incorporation by reference of said report in the Registration Statements of Image Sensing Systems, Inc. on Forms S-3 (File No. 333-162810 and File No. 333-41706) and on Forms S-8 (File No. 333-195923; File
